United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2770
                                  ___________

Vicky Meyers,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Nebraska.
Joyce Starke, Individually and in her   *
official capacity; Kathy Carter,        *
Individually and in her official        *
capacity; Darren Duncan, Individually *
and in his official capacity,           *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: June 23, 2005
                               Filed: August 23, 2005
                                ___________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ___________

SMITH, Circuit Judge.

      Vicky Meyers appeals the decision of the magistrate judge1 granting judgment
as a matter of law pursuant to Federal Rule of Civil Procedure 50 in favor of
Nebraska Health and Human Services (NHHS), Joyce Starke, Kathy Carter, and


      1
       The Honorable Thomas D. Thalken, United States Magistrate Judge for the
District of Nebraska.
Darren Duncan (appellees). For reversal, Meyers argues that the magistrate judge
erred: (1) in considering whether Meyers's speech motivated appellees' action; (2) in
ruling that amending the complaint to include conspiracy claims was futile under the
intracorporate conspiracy doctrine; (3) in excluding issues relevant only to Meyers's
proposed amended complaint from the pretrial order; (4) in granting appellees' motion
for judgment as a matter of law; and (5) in overruling Meyers's Rule 50 motion for
judgment as a matter of law and motion for a new trial. We affirm.

                                  I. Background
       Starting in May 1998, Meyers worked for NHHS as a Protection and Safety
Worker (PSW) in its Gering office. In that position, Meyers monitored children in the
custody and care of NHHS. She served as part of the NHHS staff group (Treatment
Team) that made placement and treatment recommendations to the courts for children.
In that role, Meyers appeared at court hearings and testified as a representative of
NHHS and the Treatment Team. Joyce Starke and Darren Duncan supervised Meyers
in Gering. Kathy Carter, the NHHS Protection and Safety Administrator for the
Western Service Area, supervised Starke and Duncan and was responsible for
personnel decisions in the Gering local office.

        In late 1999, Meyers disagreed with the Treatment Team's recommendation
for the best regimen for two children exhibiting dysfunctional behaviors in their
foster placement. Meyers believed that therapeutic placement was preferable to their
current situation. Starke and Duncan agreed with the Treatment Team. Meyers alleges
that the remainder of the Treatment Team strongly urged her to change her mind and
agree with them. At a December 1999 court hearing to determine placement, Meyers
testified to the opinion of the Treatment Team, but when pressed by the judge, she
claimed that she had been pressured to change her opinion to conform with that of the
other Treatment Team members. However, Meyers also testified that the children
could receive appropriate treatment in their current placement. In February 2000,



                                         -2-
Meyers's supervisors transferred her from Ongoing Services to Intake. Meyers
resigned from NHHS on May 9, 2000.

       Meyers filed a complaint in the United States District Court for the District of
Nebraska alleging violations of 42 U.S.C. § 1983 and her First Amendment right to
free speech. Meyers sued NHHS, and also sued Starke, Duncan, and Carter in both
their official and individual capacities. Meyers alleged she had been unlawfully
demoted for exercising her right to comment on a matter of public concern– children's
welfare. She sought damages for lost wages and benefits, injury to reputation, loss of
enjoyment of life, inconvenience, and embarrassment.

       The appellees filed a motion to dismiss, and the district court dismissed all
claims against NHHS and the appellees in their official capacities. The case was then
tried by a United States magistrate judge by agreement. The apellees filed a motion
for summary judgment alleging they were entitled to qualified immunity, which was
granted. However, we reversed and remanded for trial holding that disputed fact
questions remained as to whether there had been an adverse employment action when
Meyers's job duties were changed. Meyers v. Nebraska Health & Human Servs., 324
F.3d 655 (8th Cir. 2003).

      Although we reversed the magistrate judge, we agreed that as a matter of law,
speech regarding the care of children is a matter of public concern. Bowman v.
Pulaski County Special Sch. Dist., 723 F.2d 640, 644 (8th Cir. 1983). The appellees
neither challenged this holding, nor did they offer evidence that NHHS's interest in
promoting workplace efficiency outweighed Meyers's right to speak on a public issue,
and the magistrate judge failed to find that it did.2 Meyers, 324 F.3d at 659.


      2
      Even if Meyers spoke out on a matter of public concern, her interests are
outweighed "if the [appellees] show that [the] speech so severely damaged office
harmony and working relationships that [appellees'] interest in promoting an effective
workplace outweighs [Meyers's] First Amendment rights." Hyland v. Wonder, 972

                                         -3-
       On remand, after Meyers presented her case-in-chief, the magistrate judge
dismissed all claims against Starke and Duncan pursuant to Fed. R. Civ. P. 50. When
the remaining parties rested their respective cases, each moved for judgment as a
matter of law under Rule 50. The magistrate judge took the matter under advisement
and submitted the case to the jury. The jury deadlocked. Meyers renewed her motion
for judgment as a matter of law and moved for a new trial. Carter also renewed her
motion for judgment as a matter of law. The magistrate judge granted judgment as a
matter of law in favor of Carter, determining that no reasonable jury could conclude
that Meyers had suffered an adverse employment action. Meyers then instituted the
instant appeal.

                                       II. Discussion
         We review a grant of judgment as a matter of law under Fed. R. Civ. P. 50 de
novo. Walsh v. Nat'l Computer Sys., Inc., 332 F.3d 1150, 1157 (8th Cir. 2003) (citing
Kipp v. Missouri Highway & Transp. Comm'n, 280 F.3d 893, 896 (8th Cir. 2002)).
"[We draw] 'all reasonable inferences in favor of the nonmoving party, and [do] not
make credibility determinations or weigh the evidence." Kipp, 280 F.3d at 896. We
"assume that the jury resolved all conflicts of evidence in favor of the [nonmoving]
party, assume as true all facts which the prevailing party's evidence tended to prove,
. . . and deny the motion, if in light of the foregoing, reasonable jurors could differ as
to the conclusion that could be drawn from the evidence." Minneapolis Cmty. Dev.
Agency v. Lake Calhoun Assoc., 928 F.2d 299, 301 (8th Cir. 1991).

        A. Whether Appellees' Actions were Motivated by Meyers's Speech
      Meyers argues that our holding in the prior appeal determined that appellees'
actions were motivated by her speech on a matter of public concern that outweighed
NHHS's interests. Meyers further argues that this holding was not challenged in the


F.2d 1129, 1139 (9th Cir. 1992), cert. denied, 113 S. Ct. 2337 (1993). The employer
bears the burden of proving that the balance of interests weighs in its favor. Johnson
v. Multnomah County, 48 F.3d 420, 426 (9th Cir. 1995).

                                           -4-
first appeal and cannot be challenged in this appeal. Whether Meyers's speech was
protected is a question of law. Lewis v. Harrison Sch. Dist. No. 1, 805 F.2d 310, 313
(8th Cir. 1986). We have already held that Meyers's speech was protected. Meyers,
324 F.3d at 659. The magistrate judge permitted the factual issue of
causation—whether appellees' actions were motivated by Meyers's speech—to go to
the jury. The jury deadlocked. The magistrate judge refused to grant either party's
Rule 50(b) motion on this fact issue. The magistrate did not err.

                            B. Amending the Complaint
      At trial, Meyers moved to amend her complaint by adding a cause of action
under 42 U.S.C. § 1985(2),3 alleging interference with giving court testimony as a
witness. The magistrate judge denied the motion. Meyers argues that the magistrate
judge erred because the factual allegations of the complaint did not change and
always stated a cause of action under 42 U.S.C. § 1985(2). We disagree.

      3
          42 U.S.C. § 1985 (2) is violated

      [i]f two or more persons in any State or Territory conspire to deter, by
      force, intimidation, or threat, any party or witness in any court of the
      United States from attending such court, or from testifying to any matter
      pending therein, freely, fully, and truthfully, or to injure such party or
      witness in his person or property on account of his having so attended
      or testified, or to influence the verdict, presentment, or indictment of any
      grand or petit juror in any such court, or to injure such juror in his
      person or property on account of any verdict, presentment, or indictment
      lawfully assented to by him, or of his being or having been such juror;
      or if two or more persons conspire for the purpose of impeding,
      hindering, obstructing, or defeating, in any manner, the due course of
      justice in any State or Territory, with intent to deny to any citizen the
      equal protection of the laws, or to injure him or his property for lawfully
      enforcing, or attempting to enforce, the right of any person, or class of
      persons, to the equal protection of the laws.



                                             -5-
        Federal Rule of Civil Procedure 15 provides that a party may amend by leave
of court which shall be freely given when justice requires. Justice does not require it
in this case. Here any conspiracy claim under 42 U.S.C. § 1985(2) is barred under the
intracorporate conspiracy doctrine, which allows corporate agents acting within the
scope of their employment to be shielded from constituting a conspiracy under §
1985. Cross v. General Motors Corp., 721 F.2d 1152, 1156 (8th Cir. 1983). We have
extended the intracorporate conspiracy doctrine to governmental entities. See Runs
After v. United States, 766 F.2d 347, 354 (8th Cir. 1985); Richmond v. Bd. of Regents,
957 F.2d 595, 598 (8th Cir. 1992). Because appellees are employees of NHHS, they
are protected by the intracorporate conspiracy doctrine. The magistrate judge did not
err in denying the motion to amend.

                    C. Exclusion of Issues from the Pretrial Order
       In her brief, Meyers states the next issue as "[w]hether the trial court erred in
sustaining the defendant's objection to controverted issues no. 7 and 8 to insert the
issue of whether the defendants conspired to interfere by threat, force of intimidation
to keep the plaintiff from testifying on any matter pending freely, fully and
truthfully." Federal Rule of Appellate Procedure 28(a)(5) requires an appellant to
include in its brief a statement of the issues presented for review. To be reviewable,
an issue must be presented in the brief with some specificity. Failure to do so can
result in waiver. Sweet v. Delo, 125 F.3d 1144, 1159 (8th Cir. 1997). Meyers's brief
focused exclusively on one already addressed—whether Meyers spoke on a matter
of public concern. Consequently, we consider this issue to be waived.4




      4
        Similarly, Meyers failed to discuss the overruling of her Rule 50 motion and
her motion for new trial. Instead, Meyers argues about jury instructions. Aside from
failing to comply with Fed. R. App. P. 28(a)(5), we find that the evidence does not
support a grant of judgment as a matter of law in Meyers's favor.

                                          -6-
           D. Granting Appellees' Motion for Judgment as a Matter of Law
       Meyers contends she adduced sufficient probative evidence to have a jury
determine whether the appellees violated her free speech rights. Because the record
is clear that Starke and Duncan did not have the authority to transfer Meyers, we
agree with the decision of the magistrate judge granting judgment as a matter of law
in their favor.

       The magistrate judge also granted Carter's Rule 50(b) motion. Carter, who did
have the authority to reassign Meyers, argues that Meyers suffered no material job
change and thus could not show an adverse employment action. While Meyers's title
and functions changed, her salary and benefits did not. Other NHHS employees
testified that Meyers was not demoted and that the child welfare responsibilities of
Intake were just as important as those fulfilled by workers performing Ongoing
Services or serving in other system positions.5




      5
        Meyers's coworkers testified regarding the Intake position. Lisa Bell, who had
been a PSW for thirteen years, described Intake as the "cornerstone" of child
protective case work. Bell testified that she did not consider Intake a lesser position
because it was the "foundation of everything." Bell also testified that coworkers'
feelings toward Meyers did not change after the reassignment. John Zach testified
that he had been a PSW for eighteen years and had performed all three child
protection functions. Zach indicated that Intake was a critical phase and was not
demeaning. Zach also did not think less of Meyers after her reassignment. Former
Intake PSW, Pat Anderson, testified that Intake was important and not demeaning.
She stated that no one "looked down on" Meyers or thought less of her when she was
reassigned to Intake. Kelly Case, who had been a PSW for nineteen years also
testified. She had performed all three child protection functions. Case indicated that
when she first began working at NHHS, supervisors also worked in Intake. Case
stated that Intake was neither demeaning nor a lesser assignment, and no one looked
down on Meyers after being reassigned to Intake.


                                         -7-
       When drawing all reasonable inferences in favor of Meyers, Kipp, 280 F.3d at
896, we are left with the conclusion that the magistrate judge did not err in granting
Carter's Rule 50(b) motion. The evidence, taken in the light most favorable to Meyers
showed that Meyers's new position, an Intake PSW, receives reports of suspected
child abuse or neglect and determines NHHS's response. An Intake PSW must have
the skills to gather the information necessary to perform a thorough investigation. An
Intake PSW receives seventeen weeks of specialized training. Finally, an Intake PSW
must possess the identical educational background as an ongoing services worker—a
bachelor's degree in the field of human services.

      "In order to establish a claim for unlawful First Amendment retaliation, a
public employee must show that [she] suffered an adverse employment action that
was causally connected to [her] participation in a protected activity." Duffy v.
McPhillips, 276 F.3d 988, 991 (8th Cir. 2002). "An adverse employment action is
exhibited by a material employment disadvantage, such as a change in salary,
benefits, or responsibilities." Bradley v. Widnall, 232 F.3d 626, 632 (8th Cir. 2000)
(emphasis in original). "Changes in duties or working conditions that cause no
materially significant disadvantage . . . are insufficient to establish the adverse
conduct required to make a prima facie case." Id. (quoting Harlston v. McDonnell
Douglas Corp., 37 F.3d 379, 382 (8th Cir. 1994)).

       Meyers testified that in Intake, she did not have a full workload. However,
Meyers's testimony is uncorroborated. "A mere scintilla of evidence is inadequate to
support a verdict[.]" Clark v. Kansas City Missouri Sch. Dist., 375 F.3d 698, 701 (8th
Cir. 2004) (quoting Larson v. Miller, 76 F.3d 1446, 1452 (8th Cir. 1996)); see also
O'Bryan v. KTIV Television, 64 F.3d 1188, 1191 (8th Cir. 1995) (uncorroborated
statements are insufficient to create an issue of material fact). Meyers also testified
that Intake was handled by a receptionist and a case aide. We do not find any
evidence in the record for this conclusion. Meyers actually testified that the
receptionist and case aide only took calls when the Intake worker was unavailable.

                                         -8-
The receptionist and case aide then turned over any information they had to the Intake
PSW. The evidence clearly shows that a PSW has always worked Intake and that
Anderson was the full-time Intake worker from 1998 until Meyers was reassigned to
Intake.

      For these reasons, we affirm the decision of the magistrate judge.

BYE, Circuit Judge, concurring in part, dissenting in part.

      I fully concur in parts II.B and II.C, concur in the conclusion reached by the
majority in part II.A, however respectfully dissent from most of part II.D. In regard
to part II.A, I agree Vicky Meyers’s actions were constitutionally protected, but
would not rely on the dicta in Meyers v. Nebraska Health & Human Servs., 324 F.3d
655, 659 (8th Cir. 2003) (Meyers I), to reach this result. In regard to part II.D, I agree
the magistrate judge properly entered judgment as a matter of law in favor of
defendants Starke and Duncan, who did not have the authority to transfer Meyers, but
disagree as to Carter, the defendant responsible for transferring Meyers.

      Nothing has changed since our decision in Meyers I where we found “evidence
of a considerable downward shift in skill level required to perform her new job
responsibilities, coupled with evidence of a work load reduced to the degree
supervisors had to find other ‘tasks’ to keep her busy, are sufficient to support a
finding Meyers’s reassignment was a significant and material change in her
employment conditions.” Id. at 660. At trial, the jury heard Meyers testify she did
not have a full workload and her job responsibilities decreased significantly. The
majority dismisses this testimony as a mere scintilla of evidence, inadequate to
support a jury verdict. I would not classify the plaintiff’s sworn testimony at trial a
mere scintilla of evidence. A plaintiff’s testimony often provides ample evidence to
support a jury verdict. See Webner v. Titan Distrib. Inc., 267 F.3d 828, 836 (8th Cir.
2001). In discrediting Meyers’s testimony the majority essentially usurps the jury’s

                                           -9-
role as factfinder. United States v. Martinez, 958 F.2d 217, 218 (8th Cir. 1992) (“It
is the sole province of the jury to weigh the credibility of a witness.”). A significant
number of jurors found her testimony to be compelling to the point it could not break
the deadlock existing among them even after the announcement it could accept less
than a unanimous verdict. I would therefore vacate the magistrate judge’s entry of
judgment as a matter of law in favor of defendant Carter and remand for a new trial.
                        ______________________________




                                         -10-